11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Trudy Nichols
Appellant
Vs.                   No.
11-03-00347-CV B Appeal
from Harris County
Reliant Energy,
Inc.
Appellee
 
Trudy
Nichols has filed in this court a motion to dismiss her appeal.  The motion is granted, and the appeal is
dismissed.
 
PER CURIAM
 
March 4, 2004
Not designated
for publication.  See TEX.R.APP.P.
47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.